Exhibit 10(t)

THE GILLETTE COMPANY

DEFERRED COMPENSATION PLAN
(for salary and bonus deferrals after December 31, 2004)

      1.   Purpose. The Gillette Company Deferred Compensation Plan (the “Plan”)
has been adopted by The Gillette Company (the “Company”) to enable certain
executive employees of the Company and its Participating Subsidiaries to defer a
portion of their compensation on a tax-effective basis in addition to their
eligible savings under The Gillette Company Employees’ Savings Plan (the
“Savings Plan”) and The Gillette Company Supplemental Savings Plan.          
The Plan is intended to constitute an unfunded plan of deferred compensation
described in Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and in Sections 3121(v)(2)
and 3306(r)(2) of the Internal Revenue Code of 1986, as amended (“Code”).      
    Under the terms of the Plan as approved by the Company’s Board of Directors,
eligible employees may elect to defer salary and incentive bonus. This Plan
document applies to the deferral of salary for services performed after December
31, 2004, and to the deferral of incentive bonuses awarded for the 2004 and
subsequent incentive years which would otherwise become payable after December
31, 2004.

      2.   Eligible Employees. Employees of the Company and Participating
Subsidiaries who are full-time or part-time regular employees, have a job grade
or a personal grade of 21 or above, and who are generally treated by The
Gillette Company as a United States employee for employment and benefit
purposes, are eligible to participate in this Plan for any calendar year.

      3.   Plan Features. Eligible employees may enroll during an annual
election period in such time and manner as prescribed by the Committee. A newly
eligible employee may enroll within 30 days of becoming eligible. Eligible
employees who elect to participate in the Plan (“Participants”) may defer a
portion of their salary (“Deferred Salary”) and may defer all or a portion of
their annual incentive bonus (“Deferred Bonus”).

      4.   Recordkeeper. The day-to-day recordkeeping and administrative
functions with respect to the Plan shall be performed by a person or persons
appointed by the Committee (“Recordkeeper”). In accordance with procedures
determined by the Committee, Participants’ elections under the Plan may be made
by way of written, telephonic or electronic instruction to the Recordkeeper.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      5.   Administration. The Plan shall be administered by the Savings Plan
Committee appointed by the Board of Directors of the Company (the “Committee”),
which shall have the discretionary power and authority to construe and interpret
the provisions of the Plan, to determine the eligibility of employees to
participate in the Plan and the amount and timing of payment of any benefits due
under the Plan, and to determine all other matters in carrying out the intended
purposes of the Plan. In administering this Plan, including but not limited to
considering appeals from the denial of claims for benefits and issuing decisions
thereon, rules and procedures substantially similar to those set forth in the
Savings Plan shall govern.           Subsequent to a Change in Control of the
Company, the Plan shall be administered by the trustee of the trust established
by the Company for the purposes of satisfying the Company’s payment obligations
under the Plan (the “Trustee”). The Trustee shall be appointed by and serve at
the pleasure of the Committee, but may not be removed following a Change in
Control of the Company until all the Company’s obligations under the Plan have
been satisfied.

      6.   Construction of Terms. Except as expressly provided in this Plan to
the contrary, capitalized terms referenced herein shall have the same meanings
as are applied to such terms in the Savings Plan as in effect from time to time.

      7.   Deferred Salary and Bonus Elections.

              (a)   An eligible employee may elect to defer, in whole
percentages, up to 60% of his or her gross salary. Such an employee will be
eligible to elect to defer his or her salary within 30 days of initially
becoming eligible and, thereafter, will be permitted to defer salary during an
annual election period, at such time and in such manner as prescribed by the
Committee. Such election can include the employee’s written, telephonic or
electronic instruction. A Participant may elect to defer his or her salary until
separation from service (as defined for purposes of Section 409A of the Code),
payable under one of the forms of payment specified in Section 9(b). The
Participant shall select a payment method for each year’s deferral during the
applicable annual election period.

              (b)   Effective with incentive bonus awards payable for incentive
year 2004, an eligible employee may elect to defer all or a portion of his or
her incentive bonus, in whole percentage increments, by making such election at
least six months prior to the close of the applicable incentive year during an
annual election period, at such time and in such manner as prescribed by the
Committee which can include written, telephonic or electronic instruction.      
            A Participant may elect to defer his or her bonus either for a
period of 2 - 15 years following the year of deferral, or until separation from
service (as

-2-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                  defined for purposes of Section 409A of the Code) and payable
under one of the forms of payment specified in Section 9(b). The Participant
shall select a payment method for each year’s deferral during the applicable
annual election period.

              (c)   A Participant may change his or her deferred salary or bonus
payment election subsequent to the year of deferral, provided that the new
payment election (i) is made at least twelve months prior to the date of the
previously scheduled payment, (ii) is made at least twelve months prior to the
date of the new scheduled payment and (iii) provides for a new scheduled payment
date that is at least five years following the previously scheduled payment
date.

              (d)   The deferred amounts will be recorded in an account
maintained for each Participant by the Recordkeeper, entitled the “Deferred
Salary Account” or “Deferred Bonus Account”, as applicable. A Participant shall
always be fully vested in amounts credited to his or her Plan accounts.

              (e)   A deferral election will become effective (i) as of the next
practicable payroll period for newly eligible employees and (ii) as of the first
payroll period of the next following calendar year for all other employees.

              (f)   A Participant may change or discontinue his or her salary
deferral election during the applicable annual election period, effective as of
the first payroll period of the next following calendar year.

              (g)   Such change in deferral election shall operate prospectively
and shall have no effect on prior deferrals under this Plan. An individual who
has previously participated in the Plan shall be considered a Participant for
the purposes of the Plan until final distribution is made of amounts credited to
his or her Deferred Salary and Bonus Accounts.

      8.   Additional Credits to Deferred Salary and Bonus Accounts.

          (a)   The Committee shall, from time to time, select one or more of
the Investment Funds from the Savings Plan (“Investment Fund”) in which
Participants may be allowed to elect to have their Deferred Salary and Bonus
Accounts deemed invested.

          (b)   Each Participant, upon electing to participate in the Plan,
shall designate the Investment Fund or Funds with respect to which such
Participant’s Deferred Salary or Deferred Bonus Account shall be deemed
invested, in such a time and manner as prescribed by the Committee for such
purpose. The election shall be in whole percentage increments of each such
Investment Fund. A Participant’s election shall remain in effect with respect to
all future salary

-3-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

              and bonus deferrals unless and until changed by the Participant in
accordance with Section 8(c) below.               If a Participant fails to make
an election hereunder, all of his or her salary and bonus deferrals shall be
deemed invested in a Money Market Fund until the Participant makes an
alternative election hereunder.

          (c)   A Participant may change the Investment Fund or Funds in which
his or her future salary or bonus deferrals are deemed to be invested. Such
change in election shall be effective as of the close of the Business Day on
which the Recordkeeper receives such instruction or, if such instruction is
received after the close of a Business Day, as of the close of the next
following Business Day.           (d)   Amounts recorded in the Deferred Salary
and Deferred Bonus Accounts maintained for each Participant shall be credited or
debited with amounts equivalent to gains or losses realized by the Investment
Funds in which the Participant elects to have his or her salary or bonus
deferrals deemed invested from time to time.           (e)   Subject to the
limitations set forth in paragraphs (i) and (ii) below, a Participant may elect
at any time to have amounts credited to his or her Deferred Salary or Deferred
Bonus Account transferred from any Investment Fund to any of the other
Investment Funds, by designating the percentage of the Deferred Salary Account
invested in the transferring Investment Fund to be transferred (in whole
percentage increments) and the percentage of such transferred amount to be
invested in the receiving Investment Fund or Funds (in whole percentage
increments). Such transfer election shall be effective, and the applicable
Investment Funds shall be valued for the purpose of implementing such election,
as of the close of the Business Day on which the Recordkeeper receives such
instruction or, if such instruction is received after the close of a Business
Day, as of the close of the next following Business Day.               Elections
by Participants under this Section 8(e) shall be limited in the following
respects:

            (i) The minimum amount that may be deemed transferred from any
Investment Fund shall be $250 or, if less, the entire balance of the
Participant’s Deferred Salary or Deferred Bonus Account deemed invested in such
Investment Fund.               (ii) The Committee may, in its discretion, limit
the number of transfers that may be made to or from any Investment Fund at any
time. The Committee shall also have the discretionary right to suspend the

-4-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

              availability of transfers among any or all of the Investment Funds
at any time without prior notice to Participants.

          (f)   Notwithstanding any other provision of the Plan to the contrary,
in the event of a Change of Control, the Trustee shall have the authority to
prescribe alternative investment funds in which Participants’ accounts under
this Plan shall be deemed invested; provided, however, that (i) if Participants
retain the right to designate the investment funds for deemed investment of
their respective accounts, then the investment funds selected by the Trustee
shall include at least an Equity Index Fund and a Money Market Fund, and (ii) if
Participants are no longer entitled to designate the investment funds for deemed
investment of their respective accounts, then all accounts under this Plan shall
automatically be deemed invested in a Money Market Fund, pending distribution in
accordance with Section 9 below.

      9.   Payments from Deferred Salary and Bonus Accounts.

          (a)   Except as otherwise provided in this Section, no amounts shall
be payable under the Plan to any Participant while he or she is employed by the
Company or any Participating Subsidiary. Unless an election is made in
accordance with Section 9(b) or (c) below, or unless Section 9(d) below applies,
all amounts credited to a Participant’s Deferred Salary or Bonus Account shall
be paid in a single lump sum as soon as practicable following the Participant’s
separation from service, valued as of the first business day coincident with or
next following such separation from service; provided, however, in the case of a
Participant who is a “specified employee” (within the meaning of Section
409A(a)(2)(B)(i) of the Code), the payment shall not be made sooner than six
months following the Participant’s separation from service.

          (b)   A Participant may elect to receive payment of his or her
deferred salary for each calendar year in either (i) a single lump sum valued as
of the first business day coincident with or next following the Participant’s
separation from service or as of any of the first through tenth anniversaries
thereof, or (ii) from two to ten annual installments valued as of the first
business day coincident with or next following the Participant’s separation from
service and each applicable anniversary thereafter.               A Participant
may elect to receive payment of each deferred bonus in either (i) a single lump
sum valued as of the first business day of the month coincident with or next
following the second to fifteenth anniversary of the date the bonus was
deferred, (ii) a single lump sum valued as of the first business day coincident
with or next following the Participant’s separation from service, or (iii) from
two to ten annual installments valued as of the first business day coincident
with or next following the Participant’s separation from service and each
applicable anniversary thereafter.

-5-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                      Notwithstanding the foregoing provisions of this
subsection, in the case of a Participant who is a specified employee, payment
elected on account of separation from service shall not be made sooner than six
months following the Participant’s separation from service (or if earlier the
date of the Participant’s death).               Notwithstanding the foregoing
provisions of this subsection, in the event a Participant’s separation from
service is on account of voluntary resignation or termination by the Company for
cause (as defined in the Company’s 2004 Long-Term Incentive Plan), any payment
election made by the Participant shall be disregarded and all amounts credited
to a Participant’s Deferred Salary or Bonus Account shall be paid in a single
lump sum as soon as practicable following the Participant’s separation from
service, valued as of the first business day coincident with or next following
such separation from service; provided, however, in the case of a Participant
who is a specified employee, the payment shall not be made sooner than six
months following the Participant’s separation from service (or if earlier the
date of the Participant’s death).               Pending final distribution, the
Participant’s Deferred Salary or Bonus Account shall continue to be credited or
debited with amounts equivalent to gains and losses realized by the Investment
Funds in which such account is invested from time to time.

          (c)   Prior to the occurrence of a Change of Control, in accordance
with rules prescribed by the Committee and subject to the applicable
requirements of Section 409A of the Code, a Participant making a deferral
election pursuant to Section 9(b) above may provide for the revocation of such
election in the event of a Change of Control and for the payment by the Company
of the Participant’s Deferred Salary or Bonus Account in a single lump sum as
soon as practicable following the Change of Control. The Participant’s account
will be valued as of the close of the Business Day on which the Change of
Control occurs, or another date if so directed by the Committee or the Trustee.
In the absence of a Participant’s affirmative direction to retain a deferral or
installment election, in the event of a Change of Control, the Participant’s
Deferred Salary or Bonus Account will be paid by the Company in a single lump
sum as soon as practicable following the Change of Control. The Participant’s
account will be valued as of the close of the Business Day on which the Change
of Control occurs, or another date if so directed by the Committee or the
Trustee.

          (d)   In the event of the death of a Participant, whether or not then
employed by the Company or a Participating Subsidiary, all amounts credited to
the

-6-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

              Participant’s Deferred Salary or Bonus Account shall be paid to
the Participant’s estate in a single lump sum valued the first business day of
the month following the date of death.

          (e)   All determinations of value of Participants’ Deferred Salary or
Bonus Accounts shall be made in accordance with the relevant provisions of the
Savings Plan.

          (f)   All payments under the Plan shall be subject to any required
withholding of Federal, state and local taxes.

      10.   Source of Payments. All amounts payable under the Plan shall be paid
by the Company and Participating Subsidiaries from their general assets. No
Participant shall have any right to or interest in any assets of the Company or
any Participating Subsidiary other than as an unsecured general creditor, and no
separate fund shall be established in which any Participant has any right or
interest. The foregoing shall not prevent the Company or any Subsidiary from
establishing one or more funds from which payments under the Plan shall be made,
including but not limited to circumstances under which payments are to be made
following a Change of Control.

      11.   Plan Amendment and Termination. The Plan may be amended or
terminated by the Company at any time and in any manner prior to the happening
of any event in connection with or in anticipation of a Change of Control that
actually occurs, provided that no amendment or termination shall adversely
affect the rights and benefits of Participants with respect to Compensation
deferred pursuant to the Plan prior to such action. After the happening of any
event in connection with or in anticipation of a Change of Control that actually
occurs: (a) no amendment shall be made which adversely affects the rights and
benefits of Participants with respect to compensation deferred or benefits
accrued pursuant to the Plan prior to such amendment; and (b) no amendment may
be made with respect to any provision of the Plan which becomes operative upon a
Change of Control.

      12.   No Right of Employment. The adoption and operation of this Plan
shall not create in any Participant a right of continued employment with the
Company or any Subsidiary.

      13.   No Assignment of Interest. The interest of any Participant under the
Plan may not be assigned, alienated, encumbered or otherwise transferred, and
shall not be subject to attachment, garnishment, execution or levy; and any
attempted assignment, alienation, encumbrance, transfer, attachment,
garnishment, execution or levy shall be void and of no force or effect.

-7-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       

  THE GILLETTE COMPANY

     

     
Date: November 22, 2004
  By: /s/ Edward E. Guillet

    Edward E. Guillet

    Senior Vice President - Human Resources

-8-



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------